COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Clarent Energy Services, Inc. and Graham Gilliam v. Leasing
                          Ventures, LLC

Appellate case number:    01-18-00036-CV

Trial court case number: 2016-50734

Trial court:              127th District Court of Harris County

       This is an appeal from a judgment signed December 14, 2017. The clerk’s record was
filed February 12, 2018. Appellants have filed an unagreed motion to supplement the clerk’s
record with documents attached to the motion. The motion is DENIED.
       The motion states: “It became clear that the record was missing several documents filed
by the parties in the days prior to the judgment and notice of appeal.” The motion provides no
explanation why such a problem with the record was not rectified prior to the entry of judgment
and the filing of a notice of appeal. In any case, the rules of appellate procedure provide for
records to be certified by the trial court clerk, and there is a specific procedure for
supplementation of the clerk’s record. See TEX. R. APP. P. 34.5(c). Even an agreed clerk’s record
must be prepared pursuant to Rule 34.5. See TEX. R. APP. P. 34.2. To the extent appellants’
motion can be read to suggest that part of the clerk’s record has been lost or destroyed, the
relevant rule should be followed. See TEX. R. APP. P. 34.5(e).
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually     Acting for the Court


Date: May 10, 2018